 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
        CHERYL BISHOP,
 8                              Plaintiff,
                                                           C18-599 TSZ
 9           v.
                                                           MINUTE ORDER
10      JEFF SESSIONS, et al.,
11                              Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)     Pursuant to the parties’ stipulation, docket no. 19, plaintiff is granted leave
14
     to amend, and any amended complaint shall be electronically filed within seven (7) days
     of the date of this Minute Order.
15
          (2)      The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17          Dated this 11th day of October, 2018.

18
                                                        William M. McCool
19                                                      Clerk

20                                                      s/Karen Dews
                                                        Deputy Clerk
21

22

23

     MINUTE ORDER - 1
